411 F.2d 1226
Claude C. CLIFTON, Plaintiff-Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Defendant-Appellee.
No. 26851.
United States Court of Appeals Fifth Circuit.
May 7, 1969.

Sam R. Wilson, Houston, Tex., for appellant.
Crawford C. Martin, Atty. Gen. of Texas, Allo B. Crow, Jr., Asst. Atty. Gen., Austin, Tex., Nola White, First Asst. Atty. Gen., Hawthorne Phillips, Staff Legal Asst., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before COLEMAN and GOLDBERG, Circuit Judges, and SKELTON, Judge of the Court of Claims*.
PER CURIAM.


1
The District Court, 298 F. Supp. 1384, denied habeas corpus relief to this state prisoner and he appeals. We affirm.


2
We must agree with the Texas Court of Criminal Appeals that Clifton is not entitled to credit for time spent on parole prior to the revocation of his conditional pardon, Ex parte Clifton, 415 S.W.2d 661 (1967).


3
The facts in Clifton's case are materially different to those in Shields v. Beto, 5 Cir., 1967, 370 F.2d 1003. Texas did not surrender him to another jurisdiction and thereafter "lose interest in him". To the contrary, the appellant violated his Texas parole and subsequently was convicted of and imprisoned for offenses committed in other jurisdictions. Thus he, not Texas, was the efficient, moving cause of the delay now sought to be invoked.


4
Affirmed.



Notes:


*
 Sitting by designation as a member of this panel